DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to application filed 10/07/2021.
Status of the claims
Claims 1-20 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 and 01/07/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11169985 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitations.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as follows:
Instant application
1. A system for supporting SQL-based rich queries in a blockchain fabric comprising: one or more computers, each comprising a microprocessor; a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks; a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric; wherein a smart contract comprising at least one rich query is run against the state of the world database.
2. The system of claim 1, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database.
3. The system of claim 2, wherein the state of the world database comprises a versioned database and a relational database interface.
4. The system of claim 3, wherein the state of the world database is accessible by the blockchain fabric.
5. The system of claim 4, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query.
6. The system of claim 5, wherein the state of the world database provides concurrent read/write access.
7. The system of claim 1, wherein the blockchain fabric is provided as a distributed ledger fabric, the distributed ledger fabric being provisioned as a blockchain cloud service, the blockchain cloud service comprising: a peer container, an ordering container, and a chaincode container.
8. A method for supporting SQL-based rich queries in a blockchain fabric comprising: providing, at one or more computers, each comprising a microprocessor, a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks; providing a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric; running a smart contract comprising at least one rich query against the state of the world database.
9. The method of claim 8, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database.
10. The method of claim 9, wherein the state of the world database comprises a versioned database and a relational database interface.
11. The method of claim 10, wherein the state of the world database is accessible by the blockchain fabric.
12. The method of claim 11, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query.
13. The method of claim 12, wherein the state of the world database provides concurrent read/write access.
14. The method of claim 8, wherein the blockchain fabric is provided as a distributed ledger fabric, the distributed ledger fabric being provisioned as a blockchain cloud service, the blockchain cloud service comprising: a peer container, an ordering container, and a chaincode container.
15. A non-transitory computer readable storage medium having instructions thereon for supporting SQL-based rich queries in a blockchain fabric comprising, that when read and executed cause one or more computers to perform steps comprising: providing, at one or more computers, each comprising a microprocessor, a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks; providing a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric; running a smart contract comprising at least one rich query against the state of the world database.
16. The non-transitory computer readable storage medium of claim 15, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database.
17. The non-transitory computer readable storage medium of claim 16, wherein the state of the world database comprises a versioned database and a relational database interface.
18. The non-transitory computer readable storage medium of claim 17, wherein the state of the world database is accessible by the blockchain fabric.
19. The non-transitory computer readable storage medium of claim 18, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query.
20. The non-transitory computer readable storage medium of claim 19, wherein the state of the world database provides concurrent read/write access.

U.S Patent 11169985
1. A system for supporting SQL-based rich queries in a blockchain fabric comprising: one or more computers, each comprising a microprocessor; an enterprise-grade, distributed ledger framework; a distributed ledger fabric, the distributed ledger fabric comprising at least a transaction manager and a validator; a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks, each block comprising a plurality of key-value pairs; and a state of the world database, the state of the world database comprising a versioned database and a relational database interface, wherein the state of the world database is accessible by the blockchain fabric; wherein the versioned database is populated by a persistence engine running against the blockchain fabric; and wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and one or more transactions running on the blockchain fabric.
2. The system of claim 1, wherein at least one of the one or more transactions comprises at least one rich query.
3. The system of claim 2, wherein the at least one rich query accesses the versioned database via the relational database interface.
4. The system of claim 1, wherein the state of the world database provides concurrent read/write access.
5. The system of claim 2, wherein the at least one rich query comprises chaincode.
6. The system of claim 1, wherein the distributed ledger fabric is provisioned as a blockchain cloud service, the blockchain cloud service comprising a peer container, an ordering container, and a chaincode container.
7. A method for supporting SQL-based rich queries in a blockchain fabric comprising: providing, at one or more computers including a microprocessor, an enterprise-grade, distributed ledger framework, and a blockchain fabric running at the distributed ledger framework, the blockchain fabric comprising a ledger of a plurality of blocks, each block comprising a plurality of key-value pairs; running a distributed ledger fabric within the distributed ledger framework, the distributed ledger fabric comprising at least a transaction manager and a validator; and associating a state of the world database with the distributed ledger fabric, the state of the world database comprising a versioned database and a relational database interface, wherein the state of the world database is accessible by the blockchain fabric; wherein the versioned database is populated by a persistence engine running against the blockchain fabric; and wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and one or more transactions running on the blockchain fabric.
8. The method of claim 7, wherein at least one of the one or more transactions comprises at least one rich query.
9. The method of claim 8, wherein the at least one rich query accesses the versioned database via the relational database interface.
10. The method of claim 7, wherein the state of the world database provides concurrent read/write access.
11. The method of claim 8, wherein the at least one rich query comprises chaincode.
12. The method of claim 7, wherein the distributed ledger fabric is provisioned as a blockchain cloud service, the blockchain cloud service comprising a peer container, an ordering container, and a chaincode container.
13. A non-transitory computer readable storage medium having instructions thereon for supporting SQL-based rich queries in a blockchain fabric comprising, that when read and executed cause one or more computers to perform steps comprising: providing, at one or more computers including a microprocessor, an enterprise-grade, distributed ledger framework; and a blockchain fabric running at the distributed ledger framework, the blockchain fabric comprising a ledger of a plurality of blocks, each block comprising a plurality of key-value pairs; running a distributed ledger fabric within the distributed ledger framework, the distributed ledger fabric comprising at least a transaction manager and a validator; and associating a state of the world database with the distributed ledger fabric, the state of the world database comprising a versioned database and a relational database interface, wherein the state of the world database is accessible by the blockchain fabric; wherein the versioned database is populated by a persistence engine running against the blockchain fabric; and wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and one or more transactions running on the blockchain fabric.
14. The non-transitory computer readable storage medium of claim 13, wherein at least one of the one or more transactions comprises at least one rich query.
15. The non-transitory computer readable storage medium of claim 14, wherein the at least one rich query accesses the versioned database via the relational database interface.
16. The non-transitory computer readable storage medium of claim 13, wherein the state of the world database provides concurrent read/write access.
17. The non-transitory computer readable storage medium of claim 13, wherein the distributed ledger fabric is provisioned as a blockchain cloud service, the blockchain cloud service comprising a peer container, an ordering container, and a chaincode container.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1, there is insufficient antecedent basis for "wherein a smart contract".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 
Deshpande et al. (US 20200012731, hereafter Deshpande).

Regarding claim 1, Deshpande discloses: A system for supporting SQL-based rich queries in a blockchain fabric comprising: one or more computers, each comprising a microprocessor (Deshpande [0066]); 
a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks (Deshpande [0040; 0041] discloses: the blockchain infrastructure and the blockchain ledger); 
a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric (Deshpande [0029] discloses: the ledger includes a state database which maintains a current state/world  state of the blockchain; [0027] discloses: A blockchain operates programs called chaincode (e.g., smart contracts, etc.), holds state and ledger data, and executes transactions. Some transactions are operations invoked on the chaincode. In general, blockchain transactions typically must be “endorsed” by certain blockchain members and only endorsed transactions may be committed to the blockchain and have an effect on the state of the blockchain); 
wherein a smart contract comprising at least one rich query is run against the state of the world database (Deshpande [0027] discloses: a blockchain operates programs call chaincode (e.g., smart contracts) holds state and ledger data and executes transaction [0031] discloses: chaincode invocations execute transactions against the current state of the ledger To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database).
Regarding claim 2, Deshpande discloses:  The system of claim 1, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database (Deshpande [0031] discloses: The current state of the immutable ledger represents the latest values for all keys that are included in the chain transaction log. Because the current state  represents the latest key values known to a channel, it is sometimes referred to as a world state . Chaincode invocations execute transactions against the current state data of the ledger. To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database).
Regarding claim 3, Deshpande discloses:  The system of claim 2, wherein the state of the world database comprises a versioned database and a relational database interface (Deshpande [0044] discloses:  a set of key/value versions as versioned database; [0038] discloses: he blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets).
Regarding claim 4, Deshpande discloses:  The system of claim 3, wherein the state of the world database is accessible by the blockchain fabric (Deshpande [0040] discloses: The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger).
Regarding claim 7, Deshpande discloses:  The system of claim 1, wherein the blockchain fabric is provided as a distributed ledger fabric, the distributed ledger fabric being provisioned as a blockchain cloud service, the blockchain cloud service comprising: a peer container, an ordering container, and a chaincode container (Deshpande [0050; 0051] discloses: a distributed blockchain , decentralized peer-to-pear architecture,  and chaincode).
Regarding claim 8, Deshpande discloses:  A method for supporting SQL-based rich queries in a blockchain fabric comprising: providing, at one or more computers, each comprising a microprocessor, 
a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks(Deshpande [0040; 0041] discloses: the blockchain infrastructure and the blockchain ledger); 
providing a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric (Deshpande [0029] discloses: the ledger includes a state database which maintains a current state/world  state of the blockchain; [0027] discloses: A blockchain operates programs called chaincode (e.g., smart contracts, etc.), holds state and ledger data, and executes transactions. Some transactions are operations invoked on the chaincode. In general, blockchain transactions typically must be “endorsed” by certain blockchain members and only endorsed transactions may be committed to the blockchain and have an effect on the state of the blockchain); 
running a smart contract comprising at least one rich query against the state of the world database (Deshpande [0027] discloses: a blockchain operates programs call chaincode (e.g., smart contracts) holds state and ledger data and executes transaction [0031] discloses: chaincode invocations execute transactions against the current state of the ledger To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database)..
Regarding claim 9, Deshpande discloses:  The method of claim 8, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database (Deshpande [0031] discloses: The current state of the immutable ledger represents the latest values for all keys that are included in the chain transaction log. Because the current state  represents the latest key values known to a channel, it is sometimes referred to as a world state . Chaincode invocations execute transactions against the current state data of the ledger. To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database)..
Regarding claim 10, Deshpande discloses:  The method of claim 9, wherein the state of the world database comprises a versioned database and a relational database interface (Deshpande [0044] discloses:  a set of key/value versions as versioned database; [0038] discloses: he blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets).
Regarding claim 11, Deshpande discloses:  The method of claim 10, wherein the state of the world database is accessible by the blockchain fabric (Deshpande [0040] discloses: The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger).
Regarding claim 14, Deshpande discloses:  The method of claim 8, wherein the blockchain fabric is provided as a distributed ledger fabric, the distributed ledger fabric being provisioned as a blockchain cloud service, the blockchain cloud service comprising: a peer container, an ordering container, and a chaincode container (Deshpande [0050; 0051] discloses: a distributed blockchain , decentralized peer-to-pear architecture,  and chaincode).
Regarding claim 15, Deshpande discloses:  A non-transitory computer readable storage medium having instructions thereon for supporting SQL-based rich queries in a blockchain fabric comprising, that when read and executed cause one or more computers to perform steps comprising: 
providing, at one or more computers, each comprising a microprocessor, 
a blockchain fabric, the blockchain fabric comprising a ledger of a plurality of blocks(Deshpande [0040; 0041] discloses: the blockchain infrastructure and the blockchain ledger); 
providing a state of the world database, the state of the world database being populated by a persistence engine running against the blockchain fabric (Deshpande [0029] discloses: the ledger includes a state database which maintains a current state/world  state of the blockchain; [0027] discloses: A blockchain operates programs called chaincode (e.g., smart contracts, etc.), holds state and ledger data, and executes transactions. Some transactions are operations invoked on the chaincode. In general, blockchain transactions typically must be “endorsed” by certain blockchain members and only endorsed transactions may be committed to the blockchain and have an effect on the state of the blockchain); 
running a smart contract comprising at least one rich query against the state of the world database(Deshpande [0027] discloses: a blockchain operates programs call chaincode (e.g., smart contracts) holds state and ledger data and executes transaction [0031] discloses: chaincode invocations execute transactions against the current state of the ledger To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database)..
Regarding claim 16, Deshpande discloses:  The non-transitory computer readable storage medium of claim 15, wherein the at least one rich query runs a comparison among a plurality of values contained within the state of the world database(Deshpande [0031] discloses: The current state of the immutable ledger represents the latest values for all keys that are included in the chain transaction log. Because the current state  represents the latest key values known to a channel, it is sometimes referred to as a world state . Chaincode invocations execute transactions against the current state data of the ledger. To make these chaincode interactions efficient, the latest values of the keys may be stored in a state database)..
Regarding claim 17, Deshpande discloses:  The non-transitory computer readable storage medium of claim 16, wherein the state of the world database comprises a versioned database and a relational database interface (Deshpande [0044] discloses:  a set of key/value versions as versioned database; [0038] discloses: he blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets).

Regarding claim 18, Deshpande discloses:  The non-transitory computer readable storage medium of claim 17, wherein the state of the world database is accessible by the blockchain fabric(Deshpande [0040] discloses: The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Govindarajan et al. (US 20190179939, hereafter Govindarajan).

Regarding claim 5, Deshpande didn’t disclose, but Govindarajan discloses: discloses:  The system of claim 4, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query (Govindarajan [0119] discloses: rich queries and improve database transaction/query performance because everything is handled within a database, rather than a blockchain system where everything is built on top of a database as independent processes/components (often duplicating what is already done within database). The types of databases used in the system may include relational and non-relational databases, though certain elements such as transactions and atomic operations may not be present in non-relational database implementations. The database may perform the traditional functions, though in a modified way, such as inserting/updating/deleting elements, querying at various levels of complexity (using SQL in case of relational database)).
Deshpande and Govindarajan are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Govindarajan, in order to querying at various levels of complexity using SQL in case of relational database. The suggestion/motivation to combine is to maintaining the ability of the database to process rich transactional database queries. 

Regarding claim 12, Deshpande discloses:  The method of claim 11, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query (Govindarajan [0119] discloses: rich queries and improve database transaction/query performance because everything is handled within a database, rather than a blockchain system where everything is built on top of a database as independent processes/components (often duplicating what is already done within database). The types of databases used in the system may include relational and non-relational databases, though certain elements such as transactions and atomic operations may not be present in non-relational database implementations. The database may perform the traditional functions, though in a modified way, such as inserting/updating/deleting elements, querying at various levels of complexity (using SQL in case of relational database)).
Deshpande and Govindarajan are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Govindarajan, in order to querying at various levels of complexity using SQL in case of relational database. The suggestion/motivation to combine is to maintaining the ability of the database to process rich transactional database queries. 


Regarding claim 19, Deshpande discloses:  The non-transitory computer readable storage medium of claim 18, wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and the at least one rich query(Govindarajan [0119] discloses: rich queries and improve database transaction/query performance because everything is handled within a database, rather than a blockchain system where everything is built on top of a database as independent processes/components (often duplicating what is already done within database). The types of databases used in the system may include relational and non-relational databases, though certain elements such as transactions and atomic operations may not be present in non-relational database implementations. The database may perform the traditional functions, though in a modified way, such as inserting/updating/deleting elements, querying at various levels of complexity (using SQL in case of relational database)).
Deshpande and Govindarajan are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Govindarajan, in order to querying at various levels of complexity using SQL in case of relational database. The suggestion/motivation to combine is to maintaining the ability of the database to process rich transactional database queries. 

Claims 6, 13 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Govindarajan et al. (US 20190179939, hereafter Govindarajan) and further in view of Hunt et al. (US 20180158034, hereafter Hunt).

Regarding claim 6, Deshpande as modified didn’t disclose, but Hunt discloses:  The system of claim 5, wherein the state of the world database provides concurrent read/write access (Hunt [0023] discloses: parallel execution of the transactions, each of the transactions include “read set” and a “write set”).
Deshpande as modified and Hunt are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Hunt, in order for optimizing performance of a blockchain system. The suggestion/motivation to combine is to processing the proposed transactions in the lattice structure in parallel based on a configuration of the lattice structure. 

Regarding claim 13, Deshpande as modified discloses:  The method of claim 12, wherein the state of the world database provides concurrent read/write access (Hunt [0023] discloses: parallel execution of the transactions, each of the transactions include “read set” and a “write set”).
Deshpande as modified and Hunt are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Hunt, in order for optimizing performance of a blockchain system. The suggestion/motivation to combine is to processing the proposed transactions in the lattice structure in parallel based on a configuration of the lattice structure. 

Regarding claim 20, Deshpande as modified discloses:  The non-transitory computer readable storage medium of claim 19, wherein the state of the world database provides concurrent read/write access (Hunt [0023] discloses: parallel execution of the transactions, each of the transactions include “read set” and a “write set”).
Deshpande as modified and Hunt are analogous art because they are in the same field of endeavor,  distributed system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Deshpande, to include the teaching of Hunt, in order for optimizing performance of a blockchain system. The suggestion/motivation to combine is to processing the proposed transactions in the lattice structure in parallel based on a configuration of the lattice structure. 


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161